Citation Nr: 0912581	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  02-10 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a left 
shoulder injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1949 to February 
1951, including decorated combat service, and his awards 
include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The Veteran testified before a Veterans Law Judge at a Board 
hearing in October 2003.  A transcript of that hearing is 
associated with the claims folder.  Although the Veterans Law 
Judge who conducted the hearing is no longer employed at the 
Board, the Veteran indicated in correspondence dated in March 
2009 that he did not want another hearing.  

The Board issued its initial decision in September 2005 in 
which it denied entitlement to service connection for 
residuals of a left shoulder injury.  The Veteran appealed 
that decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  In a Memorandum Decision issued in November 
2006, the Court vacated the Board decision and remanded the 
case to the Board for readjudication.  In May 2007, the Board 
remanded the matter for further development.  The case is 
again ready for review by the Board.    

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the medical evidence shows that the 
Veteran's current left shoulder disability was not present in 
service or until many years thereafter and is not related to 
service or to an incident of service origin.


CONCLUSION OF LAW

A left shoulder disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008).  The notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  See Sanders v. Nicholson, 487 F.3d. 
881 (Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

In an August 2001 letter, which predates the October 2001 
rating decision on appeal, the RO notified the Veteran of the 
elements necessary to establish a claim of service connection 
for left shoulder disability.  The letter notified him of the 
first element, i.e., that the evidence needed to show that 
the disability was related to service.  The letter also 
satisfied the second and third elements because it advised 
him of the evidence he was responsible for submitting and 
identified the evidence that VA would obtain.  

Notice requirements also apply to all five elements of 
service connection Veteran status, existence of a disability, 
a connection between service and the disability, degree of 
disability, and effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In a May 2007 letter, VA 
advised him of these criteria.  

As to the duty to assist, the Board observes that VA has 
associated with the claims folder service treatment records, 
as well as VA treatment records.  The Veteran and his spouse 
were given opportunities to testify before a Veteran's Law 
Judge in October 2003, and the Veteran was afforded VA joints 
examinations in June 2007 and August 2008.  As such, the 
Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  

Background and Analysis

In his statements and testimony, the Veteran maintains that 
his currently-diagnosed degenerative joint disease (DJD) of 
the left shoulder was incurred during active duty.  
Specifically, he alleges that he was involved in a motor 
vehicle accident when the town of Taejon, South Korea, came 
under attack in 1950.  He claims to have hit his head, neck, 
and shoulder on the side of the truck, and was unable to lift 
his left arm for three days.  However, he claims that he was 
never treated for the injury because there were no medics 
available at the time of the accident, and that medics were 
later preoccupied with treating more grievously injured 
servicemen. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In cases where a Veteran asserts service connection for 
injuries or disease incurred or aggravated in combat, 
38 U.S.C.A. § 1154(b) and its implementing regulation, 
38 C.F.R. § 3.304(d), are applicable.  This statute and 
regulation ease the evidentiary burden of a combat Veteran by 
permitting the use, under certain circumstances, of lay 
evidence.  If the Veteran was engaged in combat with the 
enemy, VA shall accept as sufficient proof of service 
connection satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with 
the circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish 
service connection, however, there must be medical evidence 
of a nexus between the current disability and the combat 
injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 
(2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Consistent with the Veteran's testimony, service treatment 
records reveal no treatment for left shoulder symptomatology.  
Significantly, his January 1951 Report of Medical Examination 
at separation shows that there were no significant 
abnormalities in his spine, joints, or muscles.  

Post-service treatment records do not reveal a complaint of 
shoulder pain until June 2002.  VA treatment records dated in 
January 2004 note moderate left shoulder pain triggered by 
elevating the left arm above the shoulder, which was 
diagnosed as left shoulder impingement.  In March 2004, he 
was noted to experience left shoulder pain from an old 
rotator cuff tear.  However, these records did not address 
the onset or etiology of the disability.  

Pursuant to the November 2006 Court order and May 2007 Board 
remand, the Veteran was afforded a VA joints examination in 
June 2007.  He was diagnosed with mild DJD of the left 
shoulder, particularly at the acromioclavicular joint, with a 
2-centimeter, non-congenital bony deformity.  The examiner 
opined that it was at least as likely as not that this 
condition had its onset in service.  Curiously, the examiner 
stated that the in-service trauma did not cause any chronic, 
debilitating condition that affected the Veteran's ability to 
use his left shoulder other than the three days he described 
immediately following the injury.  

The Veteran was afforded a VA joints examination in August 
2008.  The examiner opined that his advanced DJD of the left 
shoulder was not caused by the in-service motor vehicle 
accident.  The examiner based this opinion on inconsistency 
in the temporal relationship between the alleged injury and 
the subsequent development of degenerative changes.  
Furthermore, the examiner noted that there was no specificity 
in the sense that the Veteran had DJD in both of his 
shoulders and both of his knees, explaining that the 
condition's etiology was more related to the natural aging 
process with other variables such as work repetitiveness in 
post-service jobs.  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Further, the 
Court has held that in adjudicating a claim, the Board has 
the responsibility to weigh and assess the evidence.  Bryan 
v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In its capacity as a finder of fact, the Board concludes that 
the assessment offered by the August 2008 VA examiner is more 
probative than the opinion by the June 2007 VA examiner and 
thus finds that service connection is not warranted.  The 
opinion of the June 2007 examiner was self-contradictory as 
it stated that the Veteran's in-service motor vehicle 
accident as likely as not caused his current left shoulder 
DJD, while also concluding that the accident did not cause 
any chronic, debilitating condition affecting the Veteran's 
ability to use his left shoulder.  The August 2008 opinion, 
however, contains factually accurate, fully articulated, 
sound reasoning for the conclusion supported by medical 
literature.  As such, the Board rejects the June 2007 opinion 
and bases its decision largely on the opinion of the August 
2008 VA examiner.  

Post-service treatment records are silent for left shoulder 
symptomatology until June 2002.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held in 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
that the lack of contemporaneous medical records does not, in 
and of itself, render lay testimony not credible.  Id.  The 
Federal Circuit noted, however, that in its role as a finder 
of fact, the Board may weigh the absence of contemporaneous 
records in accessing the credibility of lay evidence.  

Here, the Board finds that the Veteran's report of suffering 
a left shoulder injury in service is credible, and given his 
combat service, concludes that VA must accept the occurrence 
of that in-service injury.  Further, as noted above, he is 
currently diagnosed as having a left shoulder disability.  
Thus, this case turns on whether the Veteran's left shoulder 
disability is related to or had its onset in service.  See 
Dalton; Libertine.  Because the Board finds that the opinion 
offered by the August 2008 VA examiner is the most probative 
and persuasive competent medical evidence on this question, 
the Board finds that the preponderance of the evidence is 
against a finding of service connection and thus service 
connection must be denied.

In denying service connection, the Board does not question 
the Veteran's sincerity that he incurred a left shoulder 
disability in service.  As a lay person, however, he is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions because such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) (2008) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Since the Veteran is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology, the Board finds that the preponderance of the 
evidence is against the claim and thus service connection 
must be denied.


ORDER

Service connection for residuals of a left shoulder injury is 
denied.  

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


